Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.      Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the disclosed substituents, does not reasonably provide enablement for all of the substituents encompassed by the instantly claimed recitation of “substituted”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

A.     The instant claim 13 recites “substituted” without specifying the substituents.  Therefore the claim encompasses all possible substituents.  The instantly claimed “substituted” reads on an infinite number of compounds resulting from the potentially infinite number of 
(A)The breadth of the claims; 
(B)The nature of the invention;
(C)The state of the prior art;
(D)The level of one of ordinary skill;
(E)The level of predictability in the art;
(F)The amount of direction provided by the inventor;
(G)The existence of working examples; and 
(H)The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
It is noted that the instant claim reads on all potential substitutions of the recited compounds which encompasses an infinite number of compounds (Wands factors A and B).  The specification does not describe how to make all such substituents, how to add them to the claimed compounds, nor how to select those substituents from the infinite list thereof which will function as required in the instant invention (Wands factors B, F, G).  It would require an infinite amount of experimentation to determine how to make all of the substituents encompassed by the instant claims and another infinite amount of experimentation to determine which of these substituted compounds would function in the instantly claimed invention as required (Wands factors B and H).  Chemistry is an unpredictable art (Wands factors B and E).  The ordinary skilled artisan has not imagined nor figured out how to make all of the substitutions encompassed by the instant claim of “substituted” yet (Wands factors B, C, D, E, F, G, and H).  The enabling disclosure is not commensurate with the full scope of the claimed “substituted”.

“Before MICHEL, Chief Judge, RADER and MOORE, Circuit Judges. 
MOORE, Circuit Judge. 

112(1) Enablement - The enablement requirement is satisfied when one skilled in the art, after reading the specification, could practice the claimed invention without undue experimentation

We review the grant of summary judgment de novo.  LiebeI-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1377 (Fed. Cir. 2007).  Summary judgment is appropriate “if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law.”  Fed. R. Civ. P. 56(c).  Whether a claim satisfies the enablement requirement of 35 U.S.C. § 112, ¶ 1 is a question of law, reviewed de novo, based on underlying facts, which are reviewed for clear error.  AK Steel Corp. v. Sollac, 344 F.3d 1234, 1238-39 (Fed. Cir. 2003).  The evidentiary burden to show facts supporting a conclusion of invalidity is one of clear and convincing evidence because a patent is presumed valid.  Id.  The “enablement requirement is satisfied when one skilled in the art, after reading the specification, could practice the claimed invention without undue experimentation.”  Id. at 1244. 

112(1) Enablement - The full scope of the claimed invention must be enabled. 
A patentee who chooses broad claim language must make sure the broad claims are fully enabled.  

The full scope of the claimed invention must be enabled.  See Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed. Cir. 2007).  The rationale for this statutory requirement is straightforward.  Enabling the full scope of each claim is “part of the quid pro quo of the patent bargain.”  AK Steel, 344 F.3d at 1244.  A patentee who chooses broad claim language must make sure the broad claims are fully enabled.  “The scope of the claims must be less than or equal to the scope of the enablement” to “ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed. Cir. 1999).” 

3.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.      Claims 3, 5, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.      The instant claims 3 and 5 recite “predominantly branched”.  It is not clear what is required by “predominantly” because there is no standard stated in the instant specification, including the instant claims, for determining what is required by “predominantly”.  It is not clear 

For examination purposes, “predominantly branched” is interpreted as having any of the above meanings.

B.     It is not clear what is required by “molecular weight” of the instant claim 15.  It is particularly not clear what type of average molecular weight is required when A is polymeric, e.g. weight average, number average, z-average, viscosity average, or some other type of average molecular weight.  The scope of the claims is therefore not clear.

The instant specification states that “average molecular weight” means “number average molecular weight”.  The instant specification also defines “molecular weight” but does not recite what type of average molecular weight it requires when applied to polymeric moieties.  The instant specification does not define what is required by the instantly claimed recitation of “molecular weight” when applied to polymeric moieties.  See the instant specification, page 7, lines 17-21.



5.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.     Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Application Publication No. 2015/0111991 Kitamura et al.

Regarding claims 1-13:

Kitamura, Example 2 of paragraphs [0141]-[0148] discloses reacting a branched alkylbenzene compound with carbon monoxide in the presence of HF and BF3 to give an aldehyde of the branched alkylbenzene.  Note Formula 6 of paragraph [0141].  The product is described as an alkylbenzaldehyde mixture in the title of Example 2.  The end of paragraph [0143] describes the product as containing the para-substituted benzaldehyde in an amount of 
The alkylbenzenes of Kitamura’s Example 2 are “predominantly branched” by some standard of “predominantly branched” because the branched alkylbenzenes thereof make up 85.2% by mass of Kitamura’s aldehyde mixture of their Example 2.
Kitamura then reacts their aldehyde mixture of their Example 2 with polyamines of paragraphs [0152], [0153], and [0154].  See Kitamura, paragraphs [0155] and [0157].  The amines of Kitamura, paragraphs [0151]-[0154] have the amine groups and OH groups of the instant claim 9.  The instant specification, page 2, lines 23-25 reference to the WO 2013/179915 equivalent to the above cited Kitamura reference shows the reactions of aldehyde and amines of 
The above disclosure of Kitamura therefore necessarily and inherently discloses inventions falling within the scope of those of the instant claims 1-13.

8.      Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2010/0273924 Burckhardt in view of US Pat. Application Publication No. 2015/0111991 Kitamura et al.

Burckhardt discloses a moisture curing polyurethane composition containing polyisocyanate and aldimine at paragraphs [0001], [0007], [0011], [0012], and [0013].  The aldimine may be blocked with aromatic aldehyde.  See Burckhardt, paragraph [0119].  Burckhardt doe not disclose the instantly claimed aldehydes for blocking their polyamines.  Their polyamines give the residue A of the instant claim 15.  See Burckhardt, paragraphs [0083]-[0097].

Kitamura, paragraph [0043] notes that aromatic aldehydes are used for applications in polyurethanes.  Kitamura, paragraph [0043] notes that these aromatic aldehydes are required not to smell.  Kitamura, paragraph [0043] notes that long-chain alkyl group containing benzaldehydes remedy this smell problem.  Kitamura, paragraph [0045] indicates that the 

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the inventions of the instant claims 14 and 15 from the disclosures of Burckhardt and Kitamura because Burckhardt discloses polyurethane compositions containing polyisocyanates and aromatic aldehyde blocked polyamines, Kitamura shows their aromatic aldehydes to give the improved properties over those typically used in polyurethanes at paragraphs [0043], [0044], and [0045], and these improved properties of the blocked amines using the aromatic aldehydes of Kitamura would have been expected in the polyurethane compositions of Burckhardt.

9.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762